DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-2, 7, 13 and 18-19 are rejected under 35 U.S.C. 103.
Claims 3-6, 8-12 and 20 are objected to.
Claims 14-17 are Non-Elected.
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 18-20 in the reply filed on 08/29/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0353671), and further in view of Sui et al. (US 2021/0049939) and Hirayama (JP 2008096760 A).
Regarding 1, Choi teaches a display device (e.g. title, figures 1-5, paragraph [0096], display device as shown in figure 1) comprising: 
a substrate (e.g. figures 1 and 5, paragraph [0096], substrate 110); and 
a first conductive layer disposed on the substrate and including a first signal line and a first test line (e.g. figures 1 and 4-5, paragraph [0122], conductive line layer as shown in figures 1 and 4-5 which has branch line 72 and bus line 71, where a probe in is contacted with the branch line 72; therefor, branch line 72 is a test line), 
wherein the first test line crosses the substrate (e.g. figures 1 and 4-5, branch line 72 crosses substrate 110), and
one end portion of the first test line includes a first pad region (e.g. figures 1 and 4-5, paragraph [0122], the probe in is contacted with the branch line 72).
However, Choi is silent with regard to the substrate including a cut-out portion. 
Sui teaches a substrate including a cut-out portion (e.g. figure 10, paragraph [0063], substrate 100 including cut-out portion 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Choi by applying the teaching of Sui to explicitly have the substrate including a cut-out portion, for the purpose of preventing the display device from breaking due to stretching and/or protecting display device from failure due to external stretching force (e.g. Sui, paragraph [0003]).
As a result of the combination of Choi and Sui, the combination of Choi and Sui teaches wherein the first test line crosses the cut-out portion because wherein the first test line crosses the substrate and the substrate is modified as substrate with a plurality of cut-out portion forming array of substrate islands (e.g. Sui, figure 7, paragraph [0050]).
However, combination of Choi and Sui is silent with regard to the first pad region that is expanded.
Hirayama teaches a pad region that is expanded (e.g. figures 5-6, third paragraph from Explanation of mark section, expanded pad electrode 14M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Choi and Sui by applying the teaching of Hirayama to explicitly have the substrate including a cut-out portion, for the purpose of reducing effect of external force on the pad to prevent damages of internal circuitry of the display device.
Regarding claim 2, combination of Choi, Sui and Hirayama teaches wherein the substrate includes a plurality of islands divided by the cut-out portion (e.g. Sui, figure 7, paragraph [0050], as rejected in claim 1, the substrate is modified as substrate with a plurality of cut-out portion forming array of substrate islands).
Regarding claim 7, combination of Choi, Sui and Hirayama teaches wherein at least a portion of the first signal line crosses the cut-out portion (e.g. Sui, figure 7, paragraph [0050], the substrate is modified as substrate with a plurality of cut-out portion forming array of substrate islands).
Regarding claim 13, combination of Choi, Sui and Hirayama teaches wherein the display device is a stretchable display device to be expanded and contracted (e.g. Sui, figure 7, abstract, paragraph [0050]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0353671), and further in view of Sui et al. (US 2021/0049939), Hirayama (JP 2008096760 A), and Kim et al. (US 2019/0074332).
Regarding claim 18, Choi a test method of a display device (e.g. figures 1 and 4-5, paragraph [0122], the probe in is contacted with the branch line 72 to perform testing), comprising: 
forming a first conductive layer including a first signal line and a first test line on a substrate (e.g. figures 1 and 4-5, paragraph [0122], conductive line layer on substrate 110  as shown in figures 1 and 4-5 which has branch line 72 and bus line 71, where a probe in is contacted with the branch line 72; therefor, branch line 72 is a test line), wherein the first test line crosses the substrate (e.g. figures 1 and 4-5, branch line 72 crosses substrate 110) and includes a first pad region having one end portion (e.g. figures 1 and 4-5, paragraph [0122], the probe in is contacted with the branch line 72).
However, Choi is silent with regard to the substrate including a cut-out portion.
Sui teaches a substrate including a cut-out portion (e.g. figure 10, paragraph [0063], substrate 100 including cut-out portion 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Choi by applying the teaching of Sui to explicitly have the substrate including a cut-out portion, for the purpose of preventing the display device from breaking due to stretching and/or protecting display device from failure due to external stretching force (e.g. Sui, paragraph [0003]).
As a result of the combination of Choi and Sui, the combination of Choi and Sui teaches wherein the first test line crosses the cut-out portion because wherein the first test line crosses the substrate and the substrate is modified as substrate with a plurality of cut-out portion forming array of substrate islands (e.g. Sui, figure 7, paragraph [0050]).
However, combination of Choi and Sui is silent with regard to the first pad region that is expanded.
Hirayama teaches a pad region that is expanded (e.g. figures 5-6, third paragraph from Explanation of mark section, expanded pad electrode 14M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Choi and Sui by applying the teaching of Hirayama to explicitly have the substrate including a cut-out portion, for the purpose of reducing effect of external force on the pad to prevent damages of internal circuitry of the display device.
However, combination of Choi, Sui and Hirayama is silent with regard to measuring a resistance of the first test line.
Kim teaches measuring a resistance of a test line (e.g. figure 2, paragraph [0061], measuring resistance of sensing line 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Choi, Sui and Hirayama by applying the teaching of Kim to explicitly have the substrate including a cut-out portion, for the purpose of determining a bending degree of the display device (e.g. Kim, paragraph [0006]).
Regarding claim 19, combination of Choi, Sui, Hirayama and Kim teaches wherein the measuring of the resistance of the first test line is performed by contacting a probe (e.g. Choi, figures 1 and 4-5, paragraph [0122], the probe in is contacted with the branch line 72 to perform testing).
Allowable Subject Matter
Claims 3-6, 8-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858